DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-14, 29-33 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 15-28 and 34 are currently under examination.
Claim Objections
Claim 34 is objected to as being dependent upon a nonelected base claim.  It is suggested to rewrite the claim in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-23, 26-28 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (natural phenomena) without significantly more. The 
This judicial exception is not integrated into a practical application because the claim is directed to a product, a population of isolated human progenitor cells without further application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional components recited in claim 15 other than the cell.  Therefore, claim 15 is ineligible. 
Claims 16-20 recites additional markers being expressed, and additional markers that are not expressed in the claimed population of cells.  However, said characteristics of the cells are naturally occurring. In other words, the cells in synovial fluid, its naturally occurring counterpart, also possess the same marker characteristics as claimed.  Therefore, the isolated progenitor cells do not have structural, functional or other characteristics that are different from its naturally occurring counterpart.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional components recited in claims 16-20 other than the cell.  

Claims 26-28 recites size characteristic of the claimed cells and/or express MHC class 1.  However, the cells in synovial fluid, its naturally occurring counterpart, also possess the same size and marker characteristics as claimed.  Therefore, the isolated progenitor cells do not have structural, functional or other characteristics that are different from its naturally occurring counterpart.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional components recited in claims 26-28 other than the cell.  
Claim 34 is a product by process claim.  The process of isolating the population of progenitor cells does not give cells any structural or functional characteristics that are different from its natural counterpart, the progenitor cells in synovial fluid.  The claim does not include 
Therefore, the above claims are not eligible.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitation of “an induced population of isolated and expanded human progenitor cells according to claim 15, with mesodermal lineage differentiation potential” renders the claim indefinite because it is unclear whether it is the cell being induced and expanded that has the differentiation potential or the cell as claimed in claim 15 that has the differentiation potential.  
Regarding claim 22, the recitation of “an induced population of isolated and expanded human progenitor cells according to claim 15, with endodermal lineage differentiation potential” renders the claim indefinite because it is unclear whether it is the cell being induced and expanded that has the differentiation potential or the cell as claimed in claim 15 that has the differentiation potential.  

Regarding claim 25, the term “CRISPR nucleotide sequence” renders the claim indefinite because it is unclear what the term is referring to.  A nucleotide sequence that is being targeted by CRISPR system, a guide RNA that targets a particular sequence or a nucleotide sequence encoding a component of the CRISPR system?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites the diameter of the cell being about 2 to about 8 µm.  Claim 28 recites cells have diameter greater than 6 µm.  However, claim 15 (both claims 26 and 28 depend on) recites the range being about 4 to about 6 µm.  The diameter limitation in claims 26 and 28 fall outside of the range recited in claim 15, thus fail to further limit claim 15 and 18.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Crawford (8,574,567, IDS).
Claim 34 is a product by process claim of which read on the product, a population of cells with characteristics identified by the process of claim 1. In the present case, the population of cells would be isolated from a tissue or fluid, which has subpopulation of progenitor cells, has diameter of about 4 to 6 µm, and has one or more Oct4, KLF4, Nanog, Sox2, Rex1, GDF3 or Stella expression.
Crawford teach a population of isolated human adult stem cell expresses at least one of Oct-4, KLF-4, Nanog, Sox-2, Rex-1, GDF-3, and Stella (col.48, claim 7).  Crawford teach the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 21-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 8,574,567, IDS), in view of Bamdad (US 8,535,944).

The cell population taught by Crawford meets every limitation from present claim 15 except not mention whether the cells are MUC-1 or CD99 positive.  
Bamdad teaches a method of culturing, expanding stem or stem-like cells on a surface, comprising attaching the cells to the surface through a ligand that binds to the surface of cells.  Bamdad teaches that the cell surface molecule is preferably MUC-1 or isoforms (col.3, lines 55-65, col.11, lines 31-35).  Bamdad teaches MUC-1 is a cell surface marker for pluripotency, and pure population of pluripotent stem cells can be isolated from mixed cell populations by capturing them with anti-MUC-1 antibody (col.14, lines 8-12).  Bamdad teaches hESC that express MUC-1 together with pluripotency marker such as Oct-4, proliferate faster, are less differentiated and maintain stable karyotype and differentiate normally (example 1-3).  
It would have been obvious for an ordinary skilled in the art to further isolate the ELA stem cell that expresses MUC-1 based on combined teaching from Crawford and Bamdad. The ordinary skilled in the art would recognize that MUC-1 expression in stem cells is a marker for pluripotency based on the teaching from Bamdad. The ordinary skilled in the art would thus be motivated to isolating a subpopulation that expresses MUC-1 to obtain cells that proliferates 
Regarding claims 21-23, Crawford teaches the ELA stem cells can differentiate into mesodermal, ectodermal or endodermal cell types (col.44, lines 55-60).
Regarding claim 24, Crawford teaches ELA stem cells expressing Oct-4-GFP, which meets the limitation of a recombinant polynucleotide encoding a transgene (col.45, lines 8-13). 
Regarding claim 26, Crawford teaches the ELA stem cells that ranging from 3.16 to 19.95 microns (see Figure 17). Since the specification does not give a limiting definition for “about,” cells that are 3.16, which is the majority number of cells, is considered to meet the limitation of “about 2 to about 8 µm.”  
Regarding claim 27, Crawford demonstrated that the ELA stems cells are a mixed population of cells with different sizes, determining a mean diameter would base on the number of cells present, the size variation, etc.  For example, picking 50 cells having 5.56 micron would meet the limitation of “a mean diameter about 5.9 µm.” Picking 3 cells having 3.16 micron and 1 cell having 15.15 micron would also meet this limitation.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford and Bamdad, as applied to claims 15, 21-24, 26-28 above, and further in view of Gonzalez et al (Cell Stem Cell 2014, August 7, Vol. 15, no.2, pages 215-226). 
The teaching from Crawford and Bamdad has been discussed above. 
Crawford further teaches the isolated ELA stem cells may be used for cell therapy, wherein a recombinant protein is expressed in said cell, or undesired protein is disrupted in said 
However, Crawford does not teach the cells are modified by CRISPR system.  Bamdad does not teach cells comprising transgene encoding Cas protein or CRISPR nucleotides.  
Gonzalez et al. teach both TALENs and CRISPR have emerged as powerful and versatile site-specific nucleases for genome modification in a variety of model systems (page 1, last paragraph, lines 1-4). Gonzalez et al. generated Cas9 expressing human pluripotent stem cells, wherein double stranded breaks are generated (page 5, last paragraph).  
It would have obvious to an ordinary skilled in the art to use CRISPR system to induce gene disruption mutation in the ELA stem cells (instead of RNAi) based on the teaching from Gonzalez et al. The ordinary skilled in the art would have been motivated to do so because CRISPR system modifies the gene in the genome, wherein a long-term effect is desired compared to using siRNA. The level of skill in the art is high. The ordinary skilled in the art would have reasonable expectation of success to introduce a gene encoding a Cas protein or nucleic acids encoding guide RNA into the ELA stem cell following combined teaching from Crawford, Bamdad and Gonzalez et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636